ORDER

PER CURIAM.
Arthur Jones appeals the judgment entered upon a jury’s verdict convicting him of second-degree assault of a law enforcement officer and armed criminal action. The trial court did not plainly err in allowing the State to question both a defense witness and Jones about their alleged gang affiliation. In addition, the trial court did not err in denying Jones’ motion to suppress his written and videotaped statements and admitting them at trial. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).